Citation Nr: 1622239	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  13-00 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service with the U.S. Army from September 1969 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in September 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the instant appeal was remanded by the Board in September 2014.  Specifically, the Board noted that entitlement to a TDIU is an aspect of all increased rating claims where there are allegations of worsening disability and related unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board instructed the AOJ to conduct the appropriate development and adjudicate the derivative claim of entitlement to a TDIU.  The AOJ adjudicated and denied the Veteran's TDIU claim by a May 2015 supplemental statement of the case (SSOC), noting the Veteran's only service-connected disability is coronary artery disease, evaluated as 10 percent disabling.

Since the issuance of the May 2015, however, the Veteran has filed additional claims.  In a May 2016 rating decision, the RO awarded an increased evaluation of 30 percent for coronary artery disease, and deferred a decision on the issues of service connection for bilateral hearing loss, tinnitus, diabetes mellitus, gastroesophageal reflux disease (GERD), and posttraumatic stress disorder (PTSD).  
The Veteran's claim for entitlement to a TDIU is impacted by the outcome of his service connection claims and, thus, is inextricably intertwined with these pending claims.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the TDIU claim is "inextricably intertwined" with the service connection claims, it must be remanded to the AOJ in accordance with the holding in Harris pending a decision on the outstanding claims.

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the issues of entitlement to service connection for: bilateral hearing loss, tinnitus, diabetes mellitus, GERD, and PTSD.  All appropriate procedures should then be followed.  The Veteran should be advised that, if he wishes to initiate an appeal of these issues, he must file a timely notice of disagreement following the issuance of a rating decision.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims of entitlement to a TDIU based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


